                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

OMAR RASHAD POUNCY,

             Petitioner,                           Case No. 13-cv-14695
                                                   Hon. Matthew F. Leitman
v.

CARMEN D. PALMER,

          Respondent.
__________________________________________________________________/

       ORDER (1) GRANTING IN PART PETITIONER’S MOTION TO
     RECONSIDER STAY OF PROCEEDINGS (ECF #244), (2) VACATING
      STAY OF PROCEEDINGS, AND (3) DIRECTING THE FILING OF
           ADDITIONAL SUBMISSIONS ON RESPONDENT’S
                       MOTION TO DISMISS

       Michigan prison officials recently uncovered what appears to be substantial

evidence that Petitioner Omar Rashad Pouncy coordinated a scheme that resulted in

the presentation of false testimony in these habeas proceedings. (See Respondent

Mot. to Dismiss, ECF #238 at Pg. ID 11113-29.) That seemingly false testimony

was presented at an evidentiary hearing on Pouncy’s “actual innocence” claim.

Pouncy has now withdrawn that claim (apparently because his alleged misconduct

has rendered it untenable). (See Pouncy Mot. for Reconsideration, ECF #244 at Pg.

ID 11429.) The considerable amount of time that the Court and the parties spent on

the claim was thus a total waste – one caused solely by Pouncy. Nonetheless, Pouncy



                                        1
now complains that the Court is not moving fast enough to deliver justice to him.

(See id.) The irony seems entirely lost on Pouncy.

        Currently before the Court is Pouncy’s motion to vacate a stay of proceedings

that the Court recently entered.1 (See id.) For the reasons explained below, the Court

GRANTS the motion in part and VACATES the stay on the terms set forth below.

        The background of the stay is as follows. The Court learned of Pouncy’s

alleged misconduct when Respondent filed a motion to dismiss Pouncy’s habeas

petition. (See Respondent Mot. to Dismiss, ECF #238.) In that motion, Respondent

described in great detail the evidence that Pouncy and others conspired to present

false testimony to the Court. (See id. at Pg. ID 11113-29.) The Court was shocked

and deeply disturbed by the evidence presented in Respondent’s motion. Any

reasonable person would have shared the Court’s reaction. Indeed, Respondent’s

motion paints a picture of a gross and calculated abuse of the judicial process – as

well as several potential federal crimes – possibly committed by Pouncy and his

alleged co-conspirators.

        The Court concluded that the appropriate course of action was to refer this

matter to the United States Attorney for the Eastern District of Michigan so that it

could review the circumstances described in Respondent’s motion, determine




1
    Pouncy titled his motion a “Motion for Reconsideration of Stay of Proceedings.”
                                          2
whether to launch an investigation, and decide whether to seek federal criminal

charges against Pouncy and others. The Court has now made that referral.

      It occurred to the Court that a federal investigation into this matter could

create potential conflicts of interest between Pouncy and his current counsel. It

seemed logical that if an investigation was launched, the investigators would want

to speak with the lawyers whom Pouncy purportedly used to present the allegedly-

false testimony to the Court. The investigators would likely want to ask those

lawyers to describe, among other things, their communications with Pouncy leading

up to the presentation of the allegedly-false testimony. And while such attorney-

client communications would normally be protected by the attorney-client privilege,

there is at least some possibility here that the crime-fraud exception to the privilege

would apply to the communications in question between Pouncy and his lawyers.

As a result, Pouncy’s lawyers could potentially end up as witnesses against him. In

that event, there would seem to be a serious question about whether they could

continue to represent him.

      The uncertain status of Pouncy’s counsel in this action persuaded the Court to

stay this action. The Court announced the stay during a telephonic status conference

with all counsel on June 5, 2019. The Court believed that a stay was appropriate

because, among other things, there is additional work for Pouncy’s lawyers to do in

this case – including presenting the oral argument that they have requested and filing


                                          3
an additional merits reply brief – but, in light of the potential conflict issues, it was

not clear that they could continue to represent Pouncy. The Court thought it made

sense to sort out the status of Pouncy’s counsel before proceeding further with the

action, so it issued the stay. The Court did not set an end date on the stay.

      The Court has carefully reviewed Pouncy’s motion challenging the stay, and

the Court is persuaded to lift the stay on the following terms. The Court will first

address and rule upon Respondent’s motion to dismiss. It makes sense to decide that

motion first because if the Court grants the motion to dismiss, there will be no need

to reach the merits of Pouncy’s remaining claims. If the Court denies the motion to

dismiss, the Court will promptly convene a status conference to address whether

Pouncy’s attorneys may (and whether they wish to) continue to represent him in

these proceedings. At the status conference (if one is held), the Court will also map

out the next steps in this action, including the possible scheduling of oral argument

that has been requested by Pouncy. This path forward strikes the Court as a

reasonable balance between the competing considerations now facing the Court.

      Pouncy has not yet filed a formal response to the motion to dismiss. In his

motion for reconsideration of the stay, he argues against dismissal of his petition,

but the Court wishes to give him an opportunity to file a full and formal response to

the motion to dismiss. By not later than August 10, 2019, Pouncy shall file such a

response or shall inform the Court in writing that in opposing the motion to dismiss,


                                           4
he wishes to rely entirely on his arguments in his motion for reconsideration of the

stay.2 Respondent shall file a reply brief in further support of the motion to dismiss

no later than twenty-eight days after Pouncy either files a response to the motion

or informs the Court that he will be relying on the arguments in his motion for

reconsideration of the stay.

      Finally, the Court wishes to stress that there has not been any undue delay in

the adjudication of Pouncy’s claims. The case has been pending for roughly six

years, but that six-year time frame, in isolation, is misleading. That time period

includes a grant of habeas relief by this Court in Pouncy’s favor (which was

accompanied by a substantial period of release on bond), a successful appeal to the

Sixth Circuit by Respondent, and a petition for a writ of certiorari by Pouncy. The

Court has also signed several stipulated orders extending the schedule to give both

sides additional time to prepare briefs and present arguments. (See, e.g., ECF ## 194,

210, 229.) And, as noted above, due to Pouncy’s apparent misconduct, the Court

and the parties wasted a lot of time on Pouncy’s actual innocence claim. Simply put,

Pouncy has no basis to complain about delay.




2
  This filing may be filed by Pouncy, pro se, or may be filed by Pouncy’s counsel if
counsel determines, in their professional judgment, that they may appropriately file
that particular pleading given the potential conflict issues the Court outlined above.
                                          5
      For all of the reasons set forth above, Pouncy’s motion challenging the

indefinite stay (ECF #244) is GRANTED IN PART. The stay is VACATED on

the terms set forth above, and the parties are to file the written submissions described

above.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: July 8, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2019, by electronic means and/or ordinary
mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                           6
